Suit between T. Homer Mercer and Olive V. Mercer. From an adverse decree, T. Homer Mercer appeals.
Affirmed.
An able Chancellor personally heard the evidence which was introduced in this cause. He observed the witnesses, their demeanor on the witness stand and carefully and correctly appraised the testimony.
Error has not been made clearly apparent. There is substantial evidence in the transcript of record which sustains the Chancellor's findings and his order or judgment predicated thereon. Appropriate case law from this and other jurisdictions was applied by the Chancellor to the facts of this case. Stigletts v. McDonald, 135 Fla. 385, 186 So. 233; Hamilton v. Laesch, 134 Fla. 591, 184 So. 110; Eldridge v. Eldridge, 153 Fla. 873,  16 So. 2d 163; Blanton v. Blanton, 154 Fla. 750, 18 So. 2d 902; Nelson v. State ex rel. Quigg, 156 Fla. 189, 23 So. 2d 136; City of Miami et al. v. C.O. Huttoe, Fla. 38 So. 2d 819 and Blanchard et al. v. McCord, et al., Fla., 40 So. 2d 457. See also Hartman v. Hartman, Tex.Civ. App., 32 S.W.2d 234; Helmbold v. Helmbold, 127 Misc. 761, 217 N.Y.S. 379; Campbell v. Campbell, 37 Wis. 206; Tillinghast v. Clay, 152 Ga. 816, 111 S.E. 384 and Feinberg v. Feinberg, 72 N.J. Eq. 810, 66 A. 610.
A study of the entire record, including the judgment which contains the chancellor's findings, leads us to the conclusion that the judgment, from which this appeal was prosecuted, should be affirmed.
It is so ordered.
ADAMS, C.J., and CHAPMAN and SEBRING, JJ., concur.